37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  M. Ismail SLOAN, Petitioner.
No. 94-8030.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 25, 1994.Decided:  October 17, 1994.

On Petition for Writ of Mandamus and Prohibition.
M. Ismail Sloan, petitioner pro se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner filed a petition for writ of mandamus and prohibition requesting this Court to order the district court judge to recuse himself from Petitioner's cases and refrain from discussing Petitioner's cases with federal officials and judges.


2
The petition fails to allege extrajudicial bias warranting recusal of the judge,  In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and Petitioner's other allegations could have been raised on appeal.  See In re Missouri, 664 F.2d 178, 180 (8th Cir.1981);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  While we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus and prohibition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED